Citation Nr: 1645241	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  95-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for psychological disorder manifested as schizoaffective disorder prior to March 23, 1996 and higher than 50 percent prior to April 30, 1999.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 23, 1996.

3.  Entitlement to an effective date earlier than March 23, 1996, for basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from August 1984 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which effectuated the March 2015 Board decision's grant of service connection for psychological disorder and assigning a staged rating; granted special monthly compensation based on housebound criteria; and granted basic eligibility to DEA benefits.  In November 2015, the Veteran filed a notice of disagreement.  The RO issued a statement of the case in April 2016 and the Veteran perfect his appeal with a May 2016 VA Form 9.

At the time of the March 2015 Board decision, the Veteran had additional pending claims.  In an April 2015 letter, the Veteran withdrew his appeal as to all issues except that he intended to "continue to pursue entitlement to TDIU as well as the proper rating and effective date for his service connected psychological disorder manifested as schizoaffective disorder..."  Specifically, through his representative he withdrew his appeals with regard to entitlement to service connection for heart disorder, pes planus, residuals of taking Seldane and Erythromycin with blackouts and dizziness, posttraumatic stress disorder, tuberculosis, lumbar spine disability, and prostatitis; entitlement to higher initial ratings for his service connected degenerative joint disease of the right knee and donor site residuals of a right knee bone graft, post-operative residuals of a right subtalar joint fusion, irritable bowel syndrome, residuals of cervical strain and spondylosis, residuals of lipoma of the right lower back, pseudofolliculitis, radiculopathy of the left upper extremity, maxillary and ethmoid sinusitis, residuals of cold injuries of the fingers of the bilateral hands, residuals of cold injuries of the toes of the bilateral feet, and left thumb injury; and entitlement to earlier effective dates for the grant of service connection for radiculopathy of the left upper extremity, maxillary and ethmoid sinusitis, residuals of cold injuries of the fingers of the bilateral hands, residuals of cold injuries of the toes of the bilateral feet, and left thumb arthritis.

In a June 2016 rating decision the agency of original jurisdiction granted TDIU effective March 23, 1996, and assigned an earlier effective date of March 23, 1996, for DEA eligibility.  Insofar as the Veteran is presumed to be seeking the maximum available benefit, the claims or entitlement to TDIU and DEA eligibility prior to March 23, 1996, remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2016, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's psychological disorder manifested as schizoaffective disorder resulted in occupational and social impairment deficiencies in work, thinking, and mood characterized by anxiety, depression, suspiciousness, paranoia, some suicidal ideation, and occasional delusional thoughts.  

2.  From November 7, 1996 to April 30, 1999, the Veteran's psychological disorder manifested as schizoaffective disorder resulted in total occupational and social impairment characterized by his earlier symptoms, vague homicidal ideation and deterioration of his familial relationships.

3.  Prior to March 23, 1996, the Veteran's service connected disabilities rendered him unable to secure or maintain substantially gainful employment.

4.  The Veteran has been permanently and totally disabled due to service connected disabilities as of February 2, 1993.  


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for a 70 percent rating, but not more, for psychological disorder manifested as schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16(c), Diagnostic Code (DC) 9205 (1996); 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.132 (2015).

2.  From November 7, 1996 to April 30, 1999, the criteria for a 100 percent rating for psychological disorder manifested as schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.132, Diagnostic Code (DC) 9205 (1996); 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9211 (2015).

3.  Prior to March 23, 1996, the criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (1193 & 2015).

4.  As of February 2, 1993, the criteria for basic eligibility requirements for DEA benefits under Chapter 35, Title 38, of the United States Code have been met.  38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2009 for the underlying service connection claim and November 2013 for the issue of TDIU.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in November 1993.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Higher Initial Rating - Psychological Disorder

The Veteran was originally granted service connection for schizoaffective disorder in the August 2015 rating decision on appeal.  This rating decision assigned a 30 percent rating effective February 2, 1993; a 50 percent rating effective March 23, 1996; and a 100 percent rating effective April 30, 1999.  He is seeking initial ratings higher than his staged ratings prior to April 30, 1999.

Significant to the Board's decision on this rating issue is that the criteria for evaluating mental disorders was revised, effective November 7, 1996.  See 61 FR 52,695-702.  In situations such as this, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  Although an award based on the revised criteria is improper prior to the date that criteria became effective, there is no prohibition against assigning a rating under the older criteria for the entire period on appeal.  Thus, the Board will consider the Veteran's symptoms as of November 7, 1996, under both criteria to determine which is more favorable to the Veteran.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Prior to November 7, 1996, schizoaffective disorder was rated under the General Formula for Psychoneurotic Disorders.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  A 30 percent evaluation was warranted for definite impairment of social and industrial adaptability.  Id.  A 50 percent rating was warranted for considerable impairment of social and industrial adaptability.  Id.  A 70 percent rating was warranted for less symptomatology such as to produce severe impairment of social and industrial adaptability, and a 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  Id.

Additionally, prior to November 7, 1996, the criteria for a total disability rating for compensation based on unemployability of the individual specifically excluded cases wherein the Veteran's only compensable service connected disability is a mental disorder assigned a 70 percent evaluation and that mental disorder precludes the Veteran from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(c)(1996).  In those cases, the mental disorder should be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  Id.  The Veteran was service connected for multiple disabilities prior to November 7, 1996, including compensable ratings for degenerative joint disease, right knee, and residuals of donor site of bone graft; residuals, cervical strain and spondylosis; status post right subtalar joint fusion; and asthma.  As the Veteran had additional compensable ratings, 38 C.F.R. § 4.16(c)(1996) does not apply.

Effective November 7, 1996, schizoaffective disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9211 (2015).  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated:

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  



a.  Evidence

A February 1993 VA treatment record notes that the Veteran had been treated with supportive therapy and low dose tricyclic antidepressants (TCAs) for multiple psychosocial stressors and numerous somatic complaints, especially headaches.  The Veteran needed further follow up and care.

A May 1993 memorandum noted that the Veteran was medically boarded and retired for a ruptured ankle joint prior to the attachment of a psychiatric addendum.  He had been evaluated and treated during his service for neurovegetative complaints associated with his orthopedic injury and marital discord.  The Veteran exhibited normal behavior.  He was fully alert and oriented.  His mood and appearance were normal.  His thinking was clear and had normal content.  His memory and cognitive abilities were within normal limits.  He denied suicidal and homicidal ideation, intent or plan.

An October 1993 VA treatment record notes the Veteran's complaint of depression.  He was unemployed and caring for two children.  He denied suicidal and homicidal ideation.  He reported occasional hallucinations in the past, but not recently.

In November 1993 the Veteran underwent a VA examination in conjunction with this claim.  At that time he reported that he did not like being bothered and thought the system had been unfair to him.  He reported diagnoses of depression and adjustment disorder.  He denied any inpatient psychiatric treatment.  He admitted to occasional suicidal ideation but no intentions.  He said that he also heard voices when he was taking doxepin in 1984 but has not had that problem since.  He denied suicidal behavior.  He said that he could not sleep without his medication.  He admitted to some hopelessness and helplessness and blue feelings, back to 1979 when his medical problems started.  A mental status exam found the Veteran coherent with no hallucinations or delusions.  His attitude was described as having a chip on the shoulder and being suspicious.  He tended to see things as against him and stated he is singled out because of his race and his illness.  His suspiciousness and persecutory ideas were not of a delusional nature.  He showed a tendency to become easily angered.  He was alert, oriented in time, place, and personal identification.  His recent and remote memory were intact.  He could do serial 7s well, knew the presidents up to President Kennedy, and could spell the word "world" backwards.  No violent ideas were elicited.

A December 1993 record of the Philadelphia Bureau of Disability Determination includes a mental status examination report.  At that time, the Veteran appeared in generally good health and dressed in military garb.  He was friendly and interactive with the psychologist however he tended to ramble on about his various physical ailments and one was unable to present a concise logical history.  When asked questions about specific incidents or illnesses he typically gave very lengthy responses which encompassed many years leading up to that specific incident.  His gait and posture appeared adequate.  His eye contact was good.  No overt anxiety was noted.  The Veteran described his mood as "depressed."  He stated he has mood swings which he described as frequently losing his temper with his children for no reason.  He feels badly that he often takes things out on his children.  He is a very disgruntled individual who feels he was "used and abused" by the military.  He does not see himself as a happy individual stating he seldom "finds anything to laugh about."  

When asked about hallucinatory experiences he initially indicated "yes" but described these as waking up and thinking he had heard voices.  There was no clear indication of hallucinations, with topics loosely tied together.  While he tended to be excessive in his comments he typically was able to ultimately answer the question that was posed to him; tangential statements abounded.  No delusional system was noted.  Abstract thinking, verbal reasoning, and general knowledge appeared adequate.  The Veteran initially had difficulty responding to proverbs but was able to do so after thinking them out.  He seemed appropriately oriented to time and person.  He felt he has some orientation problems to place.  He stated he sometimes got "freaked out because I'm going somewhere and get disoriented in places I have been many times."  

Recent past memory appears weak.  The Veteran admitted that he has been poor with keeping previous appointments and has difficulty remembering things from the recent past.  Recent memory appeared similar again he forgot things he needed to do or things he had said.  He also put things away and then did not remember where he put them.  Remote memory appeared adequate and appropriate.  Concentration was fair.  The Veteran was able to repeat four digits forward and three reversed but he struggled quite a bit in doing so.  He had to be given several chances while working on this task.  There was no significant problem noted with social or test judgment.  The Veteran's degree of insight into his problems was not clear.  He perceived himself as having a multitude of physical ailments but he seemed to enlarge the significance of these problems.  He did not show any organized plan for improving his current position in life.

A January 1994 VA treatment record notes severe dysthymia with hallucinations.  He reported sleeping better.  He was casually groomed with restricted affect and mood.  His speech was relevant and goal-directed.  He was depressed.

A May 1994 VA treatment record notes that the Veteran was casually groomed with appropriate affect and mood.  He spoke spontaneously and coherently with some paranoia.

An August 1994 VA treatment record notes no hospitalizations.  The Veteran had heard voices before.  He had anxiety, poor appetite, depression, difficulty falling asleep, restless sleep, awakes easily, difficulty concentrating, decreased energy, frequent agitation, and social withdrawal.  He had no hallucinations at present, no delusions, no suicidal ideation, and no homicidal ideation.  He was suspicious and distrustful.

December 1994 VA treatment records note paranoid ideation and occasional hallucinations but no suicidal or homicidal ideations.  On December 21, 1994, the Veteran was casually dressed and groomed with appropriate to restricted affect and mood.  He was ambulating with a cane.  His speech was spontaneous and relevant, relating to his many physical problems adding that he did have reasons to be depressed, angry, and upset.  He denied suicidal or homicidal ideation.

A February 1995 VA treatment record notes that the Veteran was casually groomed.  He spoke coherently.  He had appropriate to restricted affect.   He reported mood swings.  He lived by himself with an eight year old daughter for over 3 years.  He had many physical complaints.

An August 1995 VA treatment record notes that the Veteran was seeking refills on his prescriptions.  He reported experiencing auditory hallucinations in the past but had not experienced any for the past two months.  On examination, he was irritable, slightly grandiose, and very blaming of the veterans' system for his current problems as well as difficulties with his medical records.  He was slightly distrustful of the writer of the record and was very skeptical that he could receive any benefit from medical care derived from a VA hospital.  At that time, the Veteran underwent a mental status exam, which found him adequately groomed and appearing his stated age.  His speech was relevant and coherent.  His mood appeared irritable.  His affect was restricted.  The veteran reported that when he is not taking medications, he has great difficulty with sleep.  He noted that his current sleep pattern is interrupted but that he requires a great deal of sleep.  The Veteran stated that he has had a poor appetite for the past two years and has lost twenty pounds in that time period.  He denied suicidal ideation.  He denied any history of suicide attempts.  He denied homicidal ideation but noted that he occasionally has thoughts of hurting others who have hurt him.  The Veteran noted that he at times thinks he hears voices saying that they are going to get him but that he was not completely sure how to explain these voices.  He noted that he has been very concerned lately regarding dreams he has that later come true based on news reports he has seen.  He noted that he feels he may have the powers of ESP and is interested in having this investigated.  The Veteran admitted to paranoid thoughts and at times was guarded during the interview.  His judgment and insight appeared fair.

A September 25, 1995 VA treatment record notes the Veteran's report of being angry at the world and that he was keeping a list of people he wanted to "get even with."  He denied current suicidal or homicidal ideations although he endorsed having had episodes of where he "loses time."  Most recently, this resulted in the Veteran forgetting about something that was cooking on his stove with a grease fire developing and him having a third degree burn of his right hand.  His sleep was disrupted and his appetite was decreased, particularly since his hand was burned.  He continued to experience weight loss.  On examination he was slightly agitated and expressed paranoid beliefs and he appeared to be responding to internal stimuli although he denied this.  The staff psychiatrist escorted him to triage and he was admitted to the Acute Psychiatric Ward.

A September 26, 1995 VA treatment record includes a mental status exam.  At that time, he was well-dressed and groomed.  His appearance was consistent with his chronological age.  His affect was broad ranged.  His mood was irritable.  He was alert and oriented.  He denied current hallucinations.  He reported that he has heard voices in the past.  He denied suicidal and homicidal ideation, intent or plan.  He denied any history of suicide attempts in the past.  The Veteran denied any alcohol or drug use.  He reported decreased appetite and increased irritability and anhedonia.  Content of his speech was remarkable for some unusual beliefs that he perhaps has some powers of ESP.  His judgment was good for hypothetical situations.  His insight appeared to be fair.  He was assigned a GAF score of 55, which indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).

The Veteran was hospitalized for a week from September 1995 to October 1995 for schizoaffective disorder.  He complained of decreased mood, decreased appetite, decreased sleep, increased irritability, and decreased enjoyment.  He complained of voices that said "let's go and get him" referring to himself.  He complained of feeling paranoid about others.  He felt he had special powers to predict events that he presently sees on the news.  He felt that he obtained hepatitis C at Lebanon VA because they drew blood from him with dirty equipment.  His main stress was that he sustained a recent burn from a kitchen grease fire.  His GAF score was 55.  A mental status examination found the Veteran alert and oriented time three.  His affect was blunted with fair to poor eye contact.  He was disheveled with fair hygiene and appeared to be in discomfort due to his burn pain.  He had some thought blocking and was slow to answer some questions.  He denied suicidal or homicidal ideations and did not appear to be responding to internal stimuli.  He exhibited some delusional thoughts such as being able to predict the future.

A March 1996 VA treatment records notes the Veteran's complaints of having bad thoughts.  He reported increased depression and psychotic symptoms for the past two weeks.  He was having difficulty sleeping, poor appetite, passive death wished, decreased concentration, low energy, worthlessness, and hopelessness.  He denied suicidal thoughts, but had vague homicidal ideation.  He reported shooting someone in self-defense in October 1995 and spending two weeks in jail before being released on bail.  He stated that person continued to bother him and he had an upcoming court hearing about that incident in March 1996.  He stated that he had no guns, but "it's not hard to get one."  He also admitted to having paranoid thoughts about everything in general.  He denied any visual or auditory hallucinations.  He denied any mania symptoms, obsessive-compulsive symptoms, eating disorder and the use of drugs or alcohol.  A mental status exam found the Veteran alert and oriented times three.  He had no suicidal or homicidal ideations presently.  His affect was flat, mood was sad.  He was mildly irritable.  His speech was soft and slow.  His thought content was intact without looseness of association or flight of ideas.  He did not appear to be responding to internal stimuli.  His GAF score was 21, which indicates that behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment OR inability to function in almost all areas.  See DSM-IV.

The Veteran was hospitalized for several weeks from March 1996 to April 1996 for schizoaffective disorder.  The Veteran alert and oriented without suicidal or homicidal ideations.  His affect was blunted; his mood was depressed and irritable.  His speech was soft and slow.  He denied hallucinations and psychotic symptoms.  In April 1996 maximal hospital benefits were reached he was discharged.  His condition at that time was stable.  He had consistently denied suicidal and homicidal ideation intent and plans.  He was not considered a danger to himself or others and was considered competent for VA purposes.

A March 1996 hospitalization report diagnosed the Veteran with schizoaffective disorder.  The Veteran was alert and oriented without suicidal or homicidal ideations.  His affect was blunted.  His mood was depressed and irritable.  His speech was soft and slow.  He denied hallucinations and psychotic symptoms.  In April 1996 the Veteran went on a pass to a court hearing and returned in good condition.  Shortly thereafter on April 16, 1996 maximal hospital benefits were reached he was discharged.  His condition at that time was stable.  He had consistently denied suicidal and homicidal ideation intent and plans.  He was not considered a danger to himself or others and was considered competent for VA purposes.

In August 1997, the Veteran and his wife divorced.

In May 1998 the Veteran was charged with assault following a physical altercation with his father.  A June 1998 VA treatment record notes that the Veteran denied any current suicidal or homicidal ideations.

The Veteran was hospitalized for a week from April 1999 to May 1999 for schizoaffective disorder.  His GAF score was 15.  The Veteran reported dropping out of a computer class recently because he thought "they were messing with me and harassing me."  He had thoughts to hurt a fellow student there and his girlfriend, who he saw as bothering him, but he said he would not hurt them and had no plans to, although he stated that he had firearms in his house.  When asked if he used them to hunt of fish he replied "people just practice hunting animals to hunt humans."  He was counselled on the importance of removing all weapons and firearms from the house, especially when his mood was unstable.  He was paranoid, very angry, irritable with history taking, saying "get it out of the computer or read what other people wrote about me," very guarded, suspicions, and preoccupied.  He had poor eye contact.

In an August 2016 psychological report addendum, the October 2014 private psychologist found that records back to 1993 documented severe limitations in social and occupational functioning to include deficiencies in most areas such a work, thinking, and mood as evidenced by the documented symptoms of suicidal ideation, hearing voices, trouble sleeping, feelings of hopelessness, helplessness, depressed mood, and mood swings.  Notes in the record prior to 1993 also indicated that the Veteran had trouble handling stress on the job.  These symptoms would make completing work tasks in any occupation extremely difficult.  His ability to concentrate or handle workplace issues as they arose would be greatly diminished.


b.  From February 2, 1993 to November 7, 1996

From February 2, 1993 to November 7, 1996, the Veteran's symptoms included anxiety, depression, some suicidal ideation, suspiciousness, paranoia, and delusional thoughts.  Based on this, the Board finds severe impairment of social and industrial adaptability, which warrants a 70 percent rating.  See 38 C.F.R. § 4.132, DC 9211 (1996).  To this extent the appeal is granted.

The next higher rating of 100 percent is not warranted because the record does not show total social impairment.  Indeed, the Veteran reported caring for his children during this period.  Below, the Board is granting TDIU for this period based on unemployability, but as total social impairment is not shown during this period, a 100 percent schedular rating is not warranted.


c.  From November 7, 1996 to April 30, 1999

From November 7, 1996 to April 30, 1999, the Veteran's symptoms increased to include some vague homicidal ideation and deterioration of his familial relationships.  He divorced his wife, had a physical altercation with his father, who also has a psychiatric disorder, and had thoughts of hurting his girlfriend.  As such, an increase in social impairment has been shown.  Based on this, the Board finds total social and industrial impairment, which warrants a 100 percent rating under the old rating criteria  see 38 C.F.R. § 4.132, DC 9205 (1996).  This is the equivalent of the total social and occupational impairment required for a 100 percent rating under the current rating criteria.  See 38 C.F.R. § 4.130, DC 9211.  Thus, the appeal is granted.

d.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Veteran's symptoms have been considered under the General Rating Formula for Mental Disorders.  The record does not reflect and the Veteran has not described additional symptoms that are not contemplated by the rating schedule.  The criteria for schizoaffective disorder allows for ratings based on the extent of social and occupational impairment.  As such, the disability picture is contemplated by the Rating Schedule.  The assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, service connection had been established for psychological disorder manifested as schizoaffective disorder, asthma, status post right subtalar joint fusion, residuals of cervical strain and spondylosis, radiculopathy of the left upper extremity associated with residuals of cervical strain and spondylosis, degenerative joint disease of the right knee and residuals of donor site bone graft, irritable bowel syndrome, maxillary and ethmoid sinusitis, residuals of cold injury of the bilateral feet, residuals of cold injury of the bilateral hands and fingers, left thumb arthritis/ residuals of left hand injury, residuals of right finger injury, allergic rhinitis, pseudofolliculitis barbae, and residuals of lipoma of the right lower back.  The record does not show that the Veteran's disabilities had a collective effect that made his disability picture an unusual or exceptional one.  Rather, it shows that the disabilities that are the subject of this appeal were properly rated as discussed above.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



III.  TDIU prior to March 23, 1996

The Veteran is seeking a total disability rating based upon individual unemployability (TDIU) prior to March 23, 1996.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Prior to March 23, 1996, the Veteran was service connected for psychological disorder manifested as schizoaffective disorder, asthma, status post right subtalar joint fusion, residuals of cervical strain and spondylosis, radiculopathy of the left upper extremity associated with residuals of cervical strain and spondylosis, degenerative joint disease of the right knee and residuals of donor site bone graft, irritable bowel syndrome, maxillary and ethmoid sinusitis, residuals of cold injury of the bilateral feet, residuals of cold injury of the bilateral hands and fingers, left thumb arthritis/ residuals of left hand injury, residuals of right finger injury, allergic rhinitis, pseudofolliculitis barbae, and residuals of lipoma of the right lower back.  This results in a combined rating of 80 percent prior to March 23, 1996.  See 38 C.F.R. § 4.25.  As of this decision, he had a 70 percent rating for his psychiatric disorder prior to March 23, 1996.  

In an August 1996 SSA decision, the Veteran was found to have severe impairment due to a combination of service connected and non-service connected disabilities, including congenital spinal bifida, degenerative disc disease of the lumbar spine, seasonal allergies and asthma, history of hepatitis C, mitral valve prolapse, right hand scarring secondary to a second degree burn, post right ankle fusion, and schizoaffective and adjustment disorders with hypochondriacal features.  He was found to be disabled due to these conditions as of February 2, 1993.

In an August 2016 psychological report addendum, the October 2014 private psychologist found that the Veteran had been unable to secure and follow any form of substantially gainful employment since his separation from service in February 1993 due to psychiatric symptoms including depression, emotional inappropriateness, over-ideation, fears, phobias, difficulty in concentration, with frequent autistic thinking, suspicion, distrust, and grandiosity.

Based on the above, the Board finds that the Veteran has been unemployable for the entirety of the appeals period.  As such, TDIU prior to March 23, 1996 is granted.


IV.  DEA eligibility prior to March 23, 1996

Finally, the Veteran is seeking an effective date earlier than March 23, 1996, for basic eligibility to Dependents' Educational Assistance (DEA).

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child, spouse, or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As explained above, the Veteran has been awarded TDIU for the entirely of the appeals period.  This shows permanent total service-connected disability.  Likewise, his DD-214 shows that the Veteran's discharge was honorable.  As such, the Board finds that the Veteran is entitled to an effective date of February 2, 1993 for the grant of entitlement to DEA benefits.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021. 
ORDER

A 70 percent rating for psychological disorder manifested as schizoaffective disorder prior to November 7, 1996 is granted.

A 100 percent rating for psychological disorder manifested as schizoaffective disorder from November 7, 1996 to April 30, 1999 is granted.

TDIU prior to March 23, 1996 is granted.

An effective date of February 2, 1993, for basic eligibility to DEA benefits is granted.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


